Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 14-2126

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                            CYRIL PETER JR.,

                         Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                                   Before

                     Lynch, Lipez, and Thompson,
                           Circuit Judges.




     Rafael F. Castro Lang on brief for appellant.
     Rosa Emilia Rodríguez–Vélez, United States Attorney, Nelson
Pérez–Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa–Martínez, Assistant United
States Attorney, on brief for appellee.


                            January 28, 2016
          THOMPSON, Circuit Judge.

                          Stage-Setting

          As part of a written plea agreement, Cyril Peter Jr.

pled guilty to one count of importing at least 500 grams of cocaine

into the United States, waiving his right to appeal his sentence

if the district judge sentenced him according to its terms and

recommendations — one term, for example, set Peter's adjusted-

offense level under the sentencing guidelines at 25.1    The judge

at sentencing did start with level 25.    But over the government's

— not the defense's — objection, the judge then lowered that number

to 23 after giving Peter the benefit of a proposed guidelines

amendment pending at the time of sentencing (that amendment — later

adopted — reduced the offense levels for various drug crimes).2

Combined with his criminal-history category of IV, this number

netted Peter a guidelines-sentencing range of 70-87 months (for

comparison, had the judge not applied the then-pending amendment,




1 As per usual, we pull the background facts from the plea
agreement, the unchallenged parts of the presentence-investigation
report, and the transcripts from the relevant court hearings. See,
e.g., United States v. Romero-Galindez, 782 F.3d 63, 65 n.1 (1st
Cir. 2015).
2 Defense counsel thanked the judge for dropping the offense level
to 23.
                              - 2 -
Peter's range would have been 84-105 months).3               And the judge

ultimately handed out a within-guidelines sentence of 87 months.

            From this sentence, Peter appeals.         He first argues that

the appeal-waiver provision is not enforceable because the judge

did not adequately explain its significance to him, because the

judge settled on an adjusted-offense level different from the one

the parties had agreed to in the plea agreement (23, rather than

the bargained-for 25), and because holding him to that provision

would work a miscarriage of justice.            He then argues that his

sentence is either procedurally or substantively unreasonable,

accusing the judge of not appreciating the full extent of his

cooperation, not thinking about giving him a sentencing break

because   he    was   only   a   minor   participant   in   the   crime,   not

considering all of the relevant sentencing factors in 18 U.S.C.

§ 3553(a), and not offering sufficient reasons for the chosen

sentence.      The government, unsurprisingly, disagrees with every

one of Peter's arguments.

            For our part, we opt to avoid the appeal-waiver issue,

because even assuming that the fought-over provision does not

apply, we can easily handle this case on the merits.              See United

States v. Dávila-Tapia, 491 F. App'x 197, 198 (1st Cir. 2012)



3 Peter does not challenge his assigned criminal-history category,
by the way.
                                     - 3 -
(explaining that while "the resolution of the [appeal-waiver]

issue is not clear-cut" because "of what transpired" below, "the

claim of sentencing error itself is easily dispatched" and so

"[f]or ease of analysis, we . . . assume arguendo that the waiver-

of-appeal provision does not bar the maintenance of this appeal");

see also United States v. Sánchez-Maldonado, 737 F.3d 826, 827-28

(1st Cir. 2013) (taking a similar tack in a similar situation).

So on to the merits we go, mindful that our review is for abuse of

discretion only.4   See, e.g., United States v. Razo, 782 F.3d 31,

36 (1st Cir. 2015).

                      Procedural Reasonableness

          We start with procedural reasonableness:

          1.   Kicking   things   off,    Peter   blasts   the   judge   for

thinking that because prosecutors never moved for a sentence

reduction for substantial assistance under section 5K1.1 of the

sentencing guidelines, he could not — and so did not — consider

Peter's cooperation.     To give this theory an aura of legitimacy,

Peter plays up what the judge said at a pretrial conference (held

before the change-of-plea hearing): "If I don't see the motion for

cooperation, there is none."      Peter is right that a sentencer can



4 It is debatable whether Peter did enough below to preserve every
point for review.    But we need not decide whether plain-error
review applies because his arguments fail under the abuse-of-
discretion standard.
                                  - 4 -
consider   a    defendant's       cooperation    with   prosecutors       even   if

prosecutors have not made a section 5K1.1 motion.                    See United

States v. Landrón-Class, 696 F.3d 62, 77 (1st Cir. 2012).                  But at

sentencing — which occurred roughly three months after the judge's

quoted comment — the judge intimated no whisper of a hint of a

suggestion     that   he   felt    that   he    could   not    consider   Peter's

cooperation.       Actually, the judge listened as defense counsel

pitched Peter's cooperation efforts; rather than ordering counsel

to stop, the judge let counsel go on; and the judge took it all

in, saying "[v]ery well" at the end — all of which indicates that

the judge (despite what Peter argues) believed that he "had the

discretion to consider the extent of appellant's cooperation in

fashioning the appropriate sentence."             See id.

               2. Also misfiring is Peter's claim that the judge erred

by not thinking about shaving off some time given his (supposedly)

minor role in the crime, see USSG § 3B1.2(b) — a theory premised

on his being nothing more than a "drug mule."5              We see two problems

for Peter.      One is that the plea agreement specifically says that

he cannot request any "further adjustments."                  Another is that to

score a minor-role adjustment, he has to show that he is both less

culpable than (a) most of those involved in the crime of conviction



5 Any reference to the sentencing guidelines is to those effective
November 1, 2013.
                                      - 5 -
and (b) most of those who have committed similar crimes.                         See

United States v. Meléndez-Rivera, 782 F.3d 26, 28 (1st Cir. 2015).

Yet he makes no effort to explain how he satisfies either prong

(he does not even cite the test, let alone apply it), resulting in

waiver of this issue.         See United States v. Zannino, 895 F.2d 1,

17 (1st Cir. 1990).

            3. We disagree too with Peter's suggestion that the judge

did not adequately explain the rationale for the within-the-range

sentence.    Here is why.

            Before     pronouncing      sentence,      the    judge      heard   the

defense's leniency plea — focusing on, for example, mitigating

factors like Peter's role in the drug scheme and his cooperation

efforts.    And then the judge touched on Peter's education and work

experience, his battles with substance abuse, and his previous

scrapes with the law (giving him one of the highest available

criminal-history categories, IV) — as well as the seriousness of

the offense (at least inferentially, given the judge's mention of

the cocaine amount involved plus the judge's decision to lower his

offense     level     by    applying    a      not-yet-effective         guidelines

amendment).         Wait,   says   Peter,   the    judge     did   not    expressly

reference the mitigating factors.              True.    But "[w]e have never

required that sentenc[ers] . . . undertake 'an express weighing of

mitigating and aggravating factors.'"              United States v. Ocasio-

                                       - 6 -
Cancel, 727 F.3d 85, 91 (1st Cir. 2013) (quoting United States v.

Lozada-Aponte, 689 F.3d 791, 793 (1st Cir. 2012)).      And besides,

a judge's "reasoning can often be inferred by comparing what was

argued by the parties or contained in the pre-sentence report with

what the judge did." United States v. Jiménez-Beltre, 440 F.3d
514, 519 (1st Cir. 2006) (en banc).    Such is the case here, i.e.,

we can infer from the presentence papers and arguments that the

judge considered Peter's points before selecting a sentence.

          Now, yes, the judge's explanation was a bit brief.     But

brief does not automatically mean inadequate.     See, e.g., United

States v. Vargas-García, 794 F.3d 162, 166 (1st Cir. 2015); United

States v. Turbides-Leonardo, 468 F.3d 34, 42 (1st Cir. 2006).    And

for the reasons just given, we find the explanation adequate,

particularly since a judge "need not wax longiloquent" when handing

down a within-the-range sentence.      See United States v. Murphy-

Cordero, 715 F.3d 398, 402 (1st Cir. 2013).

          The bottom line is that we cannot find Peter's within-

the-range sentence procedurally unreasonable.

                    Substantive Reasonableness

          Nor can we find the sentence substantively unreasonable,

despite Peter's dogged insistence:

          1.   Noting   that   a    sentence   passes   substantive-

reasonableness review if the judge's reasoning is plausible and

                               - 7 -
the result is defensible, see United States v. Martin, 520 F.3d
87, 96 (1st Cir. 2008), Peter writes that "there is no sentencing

rationale and no defensible result" here.        But what we have just

said about the judge's explicit and implicit reasoning kiboshes

the idea that his decision is reason-less. And knowing that "there

is no perfect sentence but, rather, a wide universe of supportable

sentencing outcomes," we also think that what we have just said

about the judge's analysis kiboshes the idea that the sentence

here is indefensible.       See United States v. Del Valle–Rodríguez,

761 F.3d 171, 177 (1st Cir.) (stressing too that "[t]he fact that

we, from a lofty appellate perch, might think some lesser sentence

appropriate is not, in itself, a sufficient reason to disturb the

district court's exercise of its discretion"), cert. denied, 135
S. Ct. 293 (2014).

            2.   Ever persistent, Peter recycles another already-

rejected argument — namely, that the judge did not consider the

"mitigating factors" raised below.        But our conclusion that one

can infer that the judge was simply not impressed with these

factors cuts the legs out from under this theory.           As a fallback,

Peter intimates that the judge should have placed decisive weight

on the mitigating factors.      But a judge's choosing "not to attach

to certain of the mitigating factors the significance that the

appellant   thinks   they    deserved   does   not   make    the   sentence

                                  - 8 -
unreasonable."   United States v. Clogston, 662 F.3d 588, 593 (1st

Cir. 2011).

          So just like with his procedural-reasonableness claim,

Peter's substantive-reasonableness claim fails because we spy no

abuse of discretion on the judge's part.

                              Wrap Up

          Our work over, we affirm Peter's sentence.




                               - 9 -